Citation Nr: 0025823	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  99-06 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than February 
23, 1996, for a grant of service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 50 
percent for PTSD.

3.  Entitlement to a disability rating in excess of 30 
percent for a heart disorder prior to April 28, 1998.

4.  Entitlement to a disability rating in excess of 60 
percent for a heart disorder since April 28, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran retired in August 1985 after more than twenty 
years of active service.

This matter is before the Board of Veterans' Appeals (Board) 
from determinations by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey, and Los 
Angeles, California.  

In an August 1995 rating decision, the Newark RO denied the 
veteran's claim for a disability rating in excess of 30 
percent for his heart disorder.  The record reflects that 
during the pendency of this appeal the veteran moved, and the 
Los Angeles RO now has jurisdiction over his case.  In a 
February 1998 rating decision, the Los Angeles RO denied 
service connection for PTSD, and the veteran initiated an 
appeal on this issue to the Board.  Service connection was 
subsequently granted for PTSD by a July 1998 Hearing 
Officer's Decision.  A 30 percent disability rating was 
assigned, effective February 23, 1996.  The veteran appealed 
this decision to the Board, contending that he was entitled 
to an earlier effective date and a higher disability rating.  
In February 1999, the RO assigned a 50 percent rating for the 
veteran's PTSD, effective February 23, 1996.  At the same 
time, the RO assigned a 60 percent disability rating for the 
veteran's heart disorder, effective April 28, 1998.

The veteran's claim for a disability rating in excess of 50 
percent for his PTSD and his heart disorder claim will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  Service connection was denied for PTSD by a February 1990 
rating decision.  The veteran was informed of this decision 
and did not appeal.

2.  Following the February 1990 rating decision, the 
veteran's next written communication in which he expressed a 
desire to apply for service connection for PTSD was received 
by VA on August 31, 1995.

3.  The veteran did not submit a formal or informal claim of 
entitlement to service connection for PTSD between the time 
of the February 1990 rating decision and August 31, 1995.


CONCLUSIONS OF LAW

1.  The February 1990 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. §§ 7105 (West 
1991); 38 C.F.R. § 20.1103 (2000).

2.  The criteria for an effective date of August 31, 1995, 
for a grant of service connection for PTSD are met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(p), 3.114, 3.155, 3.158, 3.400 (2000); Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The record shows that the veteran submitted an 
initial claim of entitlement to service connection for PTSD 
in April 1989.  It is noted that the evidence submitted in 
support of his claim included VA medical records showing 
treatment for psychiatric problems beginning in 1987.

Service connection was denied for PTSD by a February 1990 
rating decision.  The veteran was informed of this decision 
by correspondence dated in March 1990.  It is noted that this 
correspondence stated that a VA Form 1-4107 was enclosed 
which gave the veteran his procedural and appeal rights.  No 
correspondence was received from the veteran regarding this 
decision within one year of the date of the correspondence.

In an August 1995 rating decision, the RO denied the 
veteran's claim for a disability rating in excess of 30 
percent for his heart disorder, among other things.  On 
August 31, 1995, the veteran submitted a Notice of 
Disagreement to this decision.  In this statement he 
contended, in part, that the decision failed to take into 
account his numerous job losses due to his PTSD.  He further 
stated that he had begun counseling for the PTSD in order to 
reopen that claim at a later date.  It is noted that this is 
the first mention of PTSD made by the veteran to VA since the 
February 1990 rating decision.  

The record indicates that the RO subsequently sent the 
veteran correspondence informing him that PTSD had been 
previously denied, and that if he wanted to reopen this 
claim, then he needed to submit new and material evidence.

On February 23, 1996, the RO received a statement from the 
veteran in which he requested service connection for PTSD.  
Various statements and medical records were subsequently 
submitted in support of the veteran's claim.  These records 
include a private medical statement from A&W Psychology 
Services, in which a Dr. Florek stated that the veteran had 
been his patient since December 28, 1995, and that he had 
been referred by VA for his diagnosed condition of PTSD.  
Various VA medical records were also added to the file that 
were not considered at the time of the February 1990 rating 
decision.  However, nothing in these documents indicates that 
the veteran expressed a desire for a determination regarding 
the issue of service connection for PTSD, or his intent to 
file an application therefor.  Moreover, the VA medical 
records show no treatment for psychiatric problems for the 
period between the February 1990 rating decision, and August 
31, 1995.

Service connection was ultimately granted by a July 1998 
Hearing Officer's Decision.  This Decision also assigned a 
disability rating of 30 percent, effective February 23, 1996.

In October 1998, the veteran submitted a Notice of 
Disagreement regarding the assigned disability rating and 
effective date for his PTSD.  Among other things, he asserted 
that his original claim went back to 1989, not 1996.


Legal Criteria.  The effective date for the grant of service 
connection for a disease or injury is the day following 
separation from active duty or the date entitlement arose if 
a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim, or date entitlement arose, whichever is 
later.  The effective date of an award based on a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.400 
(2000).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by the Secretary.  Any communication 
or action, indicating an intent to apply for one or more 
benefits, under the laws administered by VA, from a claimant 
may be considered an informal claim.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  When a claim has been 
filed which meets the requirements of 3.151 or 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. 3.155.

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 U.S.C.A. § 5110(g); 38 
C.F.R. §§ 3.114, 3.400(p).

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  However, 
this regulation goes on to provide that receipt of clinical 
reports of examination or hospitalization may serve as 
informal claims "for increase or to reopen."  The date of 
receipt of such clinical evidence may serve to form the basis 
for an earlier effective date for the subsequent award of VA 
benefits if such benefits derive from (1) a claim for 
increased evaluation or (2) an application to reopen a 
previously denied claim.

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  

The Federal Circuit, in Rodriguez, supra, pointed out that 
for purposes of establishing the requirements and procedures 
for seeking veterans' benefits, a claim, whether "formal" 
or "informal" must be "in writing" in order to be 
considered a "claim" or "application" for benefits, and 
that the provisions of 38 C.F.R. § 3.1(p) defines "claim," 
informal as well as formal, as a "communication in 
writing."  Further, the Federal Circuit stated that when 
38 C.F.R. § 3.155(a) refers to "an informal claim," it 
necessarily incorporates the definition of that term in 
38 C.F.R. § 3.1(p) as a "communication in writing."  The 
Federal Circuit also pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for 
one or more benefits under the laws administered by the 
Department," and "identify the benefits sought."  

Pursuant to 38 C.F.R. § 3.158(a), where evidence requested in 
connection of an original claim is not furnished within one 
year after the date of request, the claim will be considered 
abandoned, and after the expiration of the one year, further 
action may not be taken unless a new claim is received.  This 
regulation further provides that should the right to a 
benefit finally be established, a subsequent award shall 
commence no earlier than the date of the filing of the new 
claim.

A pending claim is defined as an application, formal or 
informal, which has not been finally adjudicated.  A finally 
adjudicated claim is defined as an application, formal or 
informal, which has been allowed or disallowed by the agency 
of original jurisdiction, the action having become final by 
the expiration of 1 year after the date of notice of an award 
or disallowance, or by denial on appellate review, whichever 
is the earlier.  A reopened claim is defined as any 
application for a benefit received after final disallowance 
of an earlier claim.  38 C.F.R. § 3.160.


Analysis.  Initially, the Board acknowledges that the veteran 
did file an original claim of entitlement to service 
connection for PTSD in April 1989.  However, this claim was 
subsequently denied in the February 1990 rating decision.  
The veteran was informed of this decision, and did not 
appeal.  Therefore, this decision is final, and considered 
correct in the absence of clear and unmistakable error (CUE).  
Nothing on file shows that the veteran has alleged that this 
rating decision was the product of CUE.  

As the February 1990 decision is a final and binding 
adjudication of the claim of service connection for PTSD, the 
effective date for the grant of service connection cannot be 
earlier than the date of receipt of the veteran's application 
to reopen this claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
(Emphasis added).  Thus, in determining whether the veteran 
is entitled to an effective date earlier than February 23, 
1996, the Board must review the claims folder to determine 
whether the veteran submitted a formal or informal claim to 
reopen his PTSD claim prior to that date, and, if so, the 
status of such claim.  The issue, boiled down to its 
essentials, is whether there remained a viable claim for PTSD 
prior to February 23, 1996, upon which an effective date 
could be anchored.  Normally, once a veteran files a claim, 
the claim remains open and pending until final action is 
taken by the RO.  See Meeks v. Brown, 5 Vet. App. 284, 287 
(1993) (holding a "1970 rating decision was not a final 
decision and [case] remains pending"); 38 C.F.R. § 3.160 
(defining a pending claim as "[a]n application, formal or 
informal, which has not been finally adjudicated"). 

Following the February 1990 rating decision, the next written 
communication from the veteran in which he made reference to 
his PTSD was the Notice of Disagreement to the August 1995 
rating decision.  As noted above, this document was received 
by the RO on August 31, 1995.  In this statement, the veteran 
contended that his PTSD was not taken into consideration in 
the rating decision, and that he had begun counseling in 
order to reopen his PTSD claim at a later date.  As such, it 
does indicate that the veteran intended to pursue a claim of 
service connection for PTSD.  This finding is supported by 
the fact that the RO subsequently sent the veteran 
correspondence informing him that he needed to submit new and 
material evidence to reopen the claim.  Thereafter, the 
veteran submitted his statement of February 23, 1996, in 
which he unequivocally expressed his desire for a 
determination on the issue of entitlement to service 
connection for PTSD.

In short, the record indicates that the RO initially 
construed the veteran's statement of August 31, 1995, as both 
a Notice of Disagreement to the August 1995 rating decision, 
and, at least, an informal claim of service connection for 
PTSD.  Further, the veteran's statement of February 23, 1996, 
appears to be in response to the RO's request that he submit 
new and material evidence.  It is noted that the veteran's 
response was submitted within one year of the date of request 
for new and material evidence, and within one year of his 
statement of August 31, 1995.  See 38 C.F.R. §§ 3.155, 
3.158(a).  Accordingly, the Board concludes that the 
veteran's August 31, 1995, statement constitutes a reopened 
claim for entitlement to service connection for PTSD.  This 
statement fits into the definition of a pending claim 
pursuant to 38 C.F.R. § 3.160 as an application which has not 
been finally adjudicated.  Based upon the above findings and 
applicable regulation, the Board holds that the August 31, 
1995, statement from the veteran constitutes a pending claim 
to reopen his claim of entitlement to service connection for 
PTSD and remained open at the time of the grant of service 
connection for PTSD.  Therefore, the Board is of the opinion 
that the facts show that the veteran is entitled to an 
effective date from the time he submitted his claim to reopen 
on August 31, 1995, for the grant of service connection for 
PTSD.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.158, 3.400.

In making this determination, the Board has carefully 
reviewed the VA medical records on file to determine if they 
contain an informal claim of entitlement to service 
connection for PTSD.  However, none of the VA medical records 
dated in the period between the time of the February 1990 
rating decision and the August 31, 1995, claim show any 
treatment for psychiatric problems.  Since these medical 
records show no treatment for or complaint of psychiatric 
problems during the pertinent period, the Board concludes 
that nothing in the VA medical records constitutes an 
informal claim for PTSD for the period between the time of 
the February 1990 rating decision and the August 31, 1995, 
claim.

The Board further notes that nothing in the various 
statements submitted by the veteran during this period shows 
that he expressed a desire to file a claim of service 
connection for PTSD, or that a determination be made on this 
issue.  Thus, nothing in the veteran's statements submitted 
during the period between the February 1990 rating decision, 
and August 31, 1995, constitutes a formal or informal claim 
of entitlement to service connection for PTSD.  38 C.F.R. 
§ 3.155(a); Rodriguez, supra.

As an additional matter, the Board notes that in July 1997, 
the VA General Counsel issued an opinion which held that the 
addition of PTSD in the rating schedule was a "liberalizing 
VA issue" for purposes of 38 C.F.R. § 3.114(a).  See 
VAOPGCPREC 26-97.  However, the diagnosis of PTSD was added 
to the rating schedule, effective in April 1980.  In short, 
this change was made prior to the veteran's retirement from 
service in August 1985, and prior to his original claim of 
service connection for PTSD in 1989.  Moreover, the Board 
notes that the February 1990 rating decision specifically 
denied service connection for PTSD.  Therefore, this 
"liberalizing" law was taken into consideration at the time 
of the denial of his claim.  Furthermore, the evidence does 
not show that this "liberalizing" law was the basis for the 
ultimate grant of service connection for PTSD.  As such, it 
cannot be the basis for the grant of an effective date 
earlier than the date of receipt of the reopened claim, which 
the Board has determined was August 31, 1995.  


ORDER

Entitlement to an effective date of August 31, 1995, for a 
grant of service connection for PTSD is granted, subject to 
the governing criteria applicable to the payment of monetary 
benefits.


REMAND

In general, when a claimant is awarded service connection for 
a disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Further, a 
veteran's claim of increasing severity of a service-connected 
disability establishes a well-grounded claim for an increased 
evaluation.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Therefore, the Board finds that the veteran's claims for 
increased evaluations for his PTSD and his heart disorder are 
well grounded.  Because these claims are well grounded, VA 
has a duty to assist the veteran in developing facts 
pertinent to both claims.  38 U.S.C.A. § 5107(a).  Here, for 
the reasons stated below, the Board finds that additional 
development is necessary in order to comply with the duty to 
assist.

The record reflects that the veteran began a period of VA 
inpatient care for his PTSD in October 1998, and was 
subsequently granted a temporary total rating based upon 
hospitalization in accord with 38 C.F.R. § 4.29.  Further, 
the last medical record on file, dated in December 1998, 
showed that the veteran was still hospitalized because of his 
PTSD.  No subsequent records have been received concerning 
the veteran's hospitalization, to include whether he had been 
discharged.  Additionally, the Board notes that the records 
from this hospitalization indicated that the veteran's PTSD 
was improving with the treatment.  Thus, the Board is of the 
opinion that the medical evidence on file may not accurately 
reflect the current nature and severity of veteran's PTSD.  

As an additional matter, the Board notes that, in general, 
the degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994);  Solomon v. 
Brown , 6 Vet. App. 396, 402 (1994).  However, in Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for 
that disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  As the veteran's claim for a disability rating in 
excess of 50 percent for his PTSD is an appeal from 
assignment of an initial rating, the concept of "staged 
ratings" is applicable and should be considered on 
readjudication of the veteran's claim.

With respect to the veteran's increased rating claim for his 
heart disorder, the Board notes that this issue was not 
certified as being on appeal to the Board.  However, the 
record does reflect that the veteran perfected an appeal to 
the August 1995 rating decision which denied a disability 
rating in excess of 30 percent.  38 C.F.R. §§ 20.200, 20.302.  
The veteran submitted a Notice of Disagreement later that 
same month, and a Statement of the Case was issued in 
September 1995.  Thereafter, a VA Form 9, Appeal to the 
Board, was added to the file, dated in March 1996.  
Handwritten notations to this document stated that a copy was 
sent to the Board in April 1996. 

The record reflects that the veteran's last heart examination 
for disability evaluation purposes occurred in May 1998.  As 
this occurred over two years ago, the Board is of the opinion 
that the medical evidence may not accurately reflect the 
current nature and severity of the veteran's heart disorder.  
Further, the medical records on file tend to show that the 
veteran was receiving ongoing treatment for his heart 
problems.  Therefore, the Board finds that a new examination 
is necessary in the instant case for a full and fair 
determination regarding the veteran's heart disorder claim.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD and 
his heart problems.  After securing the 
necessary release, the RO should obtain 
those records not already on file.  Of 
particular importance are any records for 
the veteran's psychiatric hospitalization 
after December 1998, to include whether 
the veteran was discharged from inpatient 
care.

2.  After securing any additional records 
to the extent possible, the RO should 
schedule the veteran for an examination 
to determine the current nature and 
severity of his heart disorder.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

If the veteran has been discharged from 
his period of VA psychiatric 
hospitalization, then he should also be 
scheduled for an examination to determine 
the current nature and severity of his 
PTSD.  The claims folder should be made 
available to the examiner for review 
before the examination.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination reports to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  The RO's adjudication of the 
veteran's PTSD claim should reflect 
consideration of the concept of "staged 
ratings" pursuant to Fenderson, supra.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
Board of Veterans' Appeals


 


